— Appeal by the defendant from an amended judgment of the County Court, Westchester County (Silverman, J.), rendered April 26, 1991, revoking a sentence of probation previously imposed by the same court upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his conviction of assault in the first degree.
Ordered that the amended judgment is affirmed.
The defendant admitted that he violated a condition of his probation in that he failed to report to the Probation Department. Contrary to the defendant’s contention, prior to accepting the defendant’s admission that he had violated a condition of his probation, the court was not required to secure a waiver of each of the rights implicated by a guilty plea to a criminal charge (see, People v Lombardo, 108 AD2d 873, 874; CPL 410.70). Accordingly, we find that, under the circumstances of this case, the court properly revoked the defendant’s sentence of probation. Bracken, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.